Citation Nr: 9935458	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969, to include a tour of duty in the Republic of 
Vietnam.  He died in May 1992.  The appellant in is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for the cause of the veteran's death and 
for accrued benefits based upon a claim pending at the time 
of death for service connection for PTSD.  The appellant 
filed a timely notice of disagreement and perfected a 
substantive appeal.  The appellant and her son testified at a 
hearing held at the RO before a Hearing Officer in July 1993.  
This matter was previously before the Board in December 1997 
wherein it was REMANDED for additional development.

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

The appellant's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be determined is whether 
the appellant has submitted a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  A person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim, which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The appellant contends, in essence, that entitlement to 
service connection for the veteran's PTSD is warranted.  
Specifically, she asserts that the veteran had experienced 
certain stressors during his period of active service in 
Republic of Vietnam.  

The original veteran's adjudication claims folder cannot be 
located.  The current folder has been designated as rebuilt.  
The rebuilt folded does not contain the service medical 
records.  The service administrative records show that the 
veteran's military occupational specialty (MOS) was a cook.  
He was assigned to Company D of the 51st Infantry Division.  
The veteran served in the Republic of Vietnam from December 
1968 to December 1969.

Of record is a private psychological report dated in August 
1992.  At that time the
veteran's stressors were reported as witnessing the death of 
a friend named Smitty Slade; experiencing active fighting and 
always being on the alert for snipers, ambushes and other 
actions; by experiencing his commanding officer being 
reportedly wounded by intentional friendly fire; and being 
subjected to danger while assigned as a gunner on the back of 
a jeep.  

The appellant and her son have provided written statements 
and have testified that the aforestated stressors were 
communicated to them by the veteran.  They also testified 
that the veteran had consistently exhibited symptoms 
associated with PTSD, such as nightmares and flashbacks, as 
long as they had known him.  Accordingly, the Board finds 
that the veteran's claim for entitlement to service 
connection for PTSD is plausible and therefore well grounded 
within the meaning of 38 U.S.C.A. §  5107(a) (West 1991).


ORDER

The appellant's claim for entitlement to service connection 
for PTSD is well grounded, and to this extent the claim is 
granted.


REMAND

Having determined that the appellant's claim for entitlement 
to service connection for PTSD is well grounded, the Board 
must now consider whether it may render a pertinent decision 
based on the evidence of record.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In this regard, the veteran listed several stressors which 
may be verifiable.  Although 38 U.S.C.A. § 5121(a) indicates 
that only evidence in the file at the date of death is to be 
relied upon in deciding the question of accrued benefits, the 
United States Court of Veterans Appeals (Court) has made it 
clear that evidence "in file" includes many items that were 
not literally in the claims folder at the time of death.  
Hayes v. Brown, 4 Vet.App. 353, 360 (1993).  Such items 
include service department records and information culled 
from the same. Id.  Therefore, in the Board's judgment, 
verification of the veteran's reported in- service stressors 
by the U. S. Armed Services Center for Research of Unit 
Records (USASCRUR) should be undertaken.

These issues were previously before the Board in December 
1997.  At the time the records shows that the veteran's 
original adjudication claims folder had not been located.  
The folder being utilized was designated as a temporary 
folder.  In the Remand, the Board recommended that if the 
original adjudication claims folder had not been located, the 
RO should take the appropriate actions to re-build the 
folder. In this regard, of record is a January 1998 letter 
from the VA Records Management Center to the RO, which 
indicates that the original folder was not located and the 
current folder was a rebuilt folder.  It was also stated that 
a VA Form 07-3101 had not been completed due to insufficient 
service data.  

In conjunction with the Remand, the RO requested any 
pertinent records from the appellant concerning evidence, 
which was of record at the time of the veteran's death.  The 
RO also obtained copies of the veteran's service 
administrative records from the National Personnel Records 
Center (NPRC) which included his service data.  A review of 
the rebuilt folder indicates that copies of documents which 
should be available for association with the folder are not 
on file.  These documents include the death certificate and 
the autopsy protocol report.  The statement of the case (SOC) 
makes reference to VA records regarding treatment for the 
veteran's psychiatric illness at the Hines VA medical 
facility in July 1988.  Although the RO requested these 
records, the only documents furnished pertained to treatment 
in November 1990 and May 1991.  Previously on file were VA 
medical records dated in September and November 1990.  

The SOC also indicates that the veteran was treated during 
service for psychiatric problems.  There is now sufficient 
service information available to request the NPRC for 
assistance in obtaining any service medical records.  The 
Board also notes that the SOC does not contain the law and 
regulations governing entitlement to accrued benefits. 

During the appellant's hearing at the RO in July 1993, the 
representative made reference to an Illinois police report 
concerning an attempted suicide by the veteran.  This report 
is not on file.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the 
claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The RO has not had the 
opportunity to review the revised regulation in conjunction 
with the appellant's claim for PTSD.

The veteran's records reveal that he was assigned to the 51st 
Infantry Division wherein his MOS was that of a cook.  The 
veteran's stressors were said to include witnessing the death 
of a friend named Smitty Slade; coming under attacks and 
always being on the alert for snipers, ambushes and other 
actions; by experiencing his commanding officer being wounded 
by intentional friendly fire; and being subjected to danger 
while assigned as a gunner on the back of a jeep.

Upon verification of any of the foregoing stressors, the 
claims file should be returned to the veteran's treating 
psychologist.  The adjudicator should specify to the 
veteran's doctor precisely what stressors have been accepted, 
as established by the record, and the doctor must be 
instructed that only those events may be considered in 
determining whether stressors, to which the veteran was 
exposed during service, were of sufficient severity as to 
have resulted in his psychiatric symptoms.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
VA, and military and private and police 
records pertaining to treatment for the 
veteran's psychiatric disorder on file at 
the time of his death, to include his 
death certificate and the autopsy 
protocol report.  

She may submit any records whether or not 
on file at the time of the veteran's 
death as they related to her claim for 
service connection for cause of the 
veteran's death.  The appellant should be 
informed that she has the opportunity to 
submit additional evidence and arguments 
in support of her claims.

2.  The NPRC should be requested to 
conduct a search for any service medical 
records.  The NPRC should be informed 
that the veteran's original VA folder has 
been lost and the veteran is deceased, 
The NPRC should also be requested to 
conduct a search of the sick call and 
morning reports from the veteran's unit 
in the Republic of Vietnam with regard to 
the casualties described by the veteran.

3.  The RO should prepare a summary of 
all of the verifiable stressors reported 
by the veteran in previous statements, to 
include the death of his friend, the 
wounding of his commanding officer, and 
enemy attacks with unit casualties.  This 
summary and any additional information 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  The USASCRUR should be 
requested to provide any information 
available which might corroborate the 
veteran's reported stressors and any 
other sources which may have pertinent 
information.  USASCRUR should be informed 
that the veteran is deceased.

4.  The RO should request the Hines VA 
medical facility to conduct a search for 
any additional treatment records, to 
include July 1988.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.

Thereafter, if the benefit sought is not granted, a 
Supplemental Statement of the Case should be issued to the 
veteran and his representative, to include the law and 
regulations pertaining to accrued benefits and an opportunity 
to respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  

The purpose of this REMAND is to obtain additional 
information and to ensure compliance with due process 
considerations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







